     CASE 0:19-cv-01956-JRT-DTS Document 37 Filed 08/10/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA


SAMUEL I. COX,                                 Civil No. 19-1956 (JRT/DTS)


                   Plaintiff,

v.
                                                     ORDER
COMMISSIONER OF DEPT. OF
HUMAN SERVICES, et al.,

                   Defendants.


      Samuel I. Cox, MSOP, 1111 Hwy 73, Moose Lake, MN 55767, pro se
      plaintiff.

      Ali Patrick Afsharjavan, MINNESOTA ATTORNEY GENERAL'S OFFICE, 445
      Minnesota Street, Suite 1400, St. Paul, MN 55101-2131, for defendants.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated June 24, 2020. No objections have been filed to that Report and

Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss [Docket No. 21] is

GRANTED.
     CASE 0:19-cv-01956-JRT-DTS Document 37 Filed 08/10/20 Page 2 of 2




      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 10, 2020
at Minneapolis, Minnesota at 12:30 PM
                                            s/John R. Tunheim ________
                                            JOHN R. TUNHEIM
                                            Chief Judge
                                            United States District Court




                                        2
